Title: From George Washington to Brigadier General Duportail, 8 February 1779
From: Washington, George
To: Duportail, Antoine-Jean-Louis Le Bègue de Presle

Sir
Head Quarters [Middlebrook] 8th Feby 1779.

Congress has by an act of the 2d inst. directed me to order an Engineer to proceed to south Carolina for the service of the southern Department—if I shd judge it necessary.
As I think the presence of a skilful Engineer indispensible in that Country I am to desire that you will detach one of the Corps—with directions to repair to Charles Town and take the orders of Major General Lincoln or the Officer commanding in that Department—The choice of the person I leave to yourself and have only to add that from the importance of the service he cannot be too expeditious in his journey. I am sir &c.
